Order
PER CURIAM.
Appellant Gerald J. Crutcher (“Crutch-er”) appeals from a conviction by jury in the Circuit Court of Henry County for criminal nonsupport in violation of section 568.040. In his sole point on appeal, Crutcher argues the trial court abused its discretion by denying Crutcher’s requests to inform the jury that his Kansas conviction was reversed on appeal, because evidence of the prior conviction was prejudicial.
*873We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).